Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are currently pending and are under examination.
Benefit of priority is to May 4, 2016.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 refers to the “first polynucleotide” without providing a second polynucleotide sequence. Claim 1 refers to a cleavage site of protease activity yet the cleavage site does not have protease activity. Rather, the cleavage site is cleaved by a protease. Claim 1 is subject to interpretation because the substrate moiety is linked to “an N-terminus of the destabilizying moiety”..It appears that it is the N-terminus of the SM liked to the RM, and its C-terminus linked to the DM, as shown in Fig. 1. Claim 1 may be re-worded such that the polypeptide comprises from N- to C-terminus, a reporter moiety, a substrate moiety, and a destabilization moiety.

Claim 3, the internal standard reporter location is not clear in that when it is downstream of the bicistronic sequence it may also be downstream of the first polynucleotide sequence. For examination purposes, the internal standard reporter will be taken to be located upstream of the first polynucleotide.  See also Claim 10.
Claim 6 appears to lack antecedent basis in Claim 5 because the host cell of Claim 5 is undefined and the neurotoxin presence is unclear.
Claim 8 is indefinite because the phrase “for example” does not limit the protease. The phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 9 is indefinite because the cell of Claim 5 is undefined and the expression of: 
N- Reporter Moiety –Substrate Moiety with cleavage site– Destabilizing Moiety-C
does not provide a neurotoxin cleavage site.
Claims 11 and 12 are indefinite because Claim 5 refers to any host cell and therefore does not provide antecedent basis for a host cell to differentiate into neuronal cells.
Claim 13 is unclear because the grammer is a bit off, that it, the wording should be “host cell to express or inhibit a protease”. Also, the host cell of Claim 5 does not comprise an internal standard reporter (which is listed twice) or a reporter product.
In Claim 14, it is not clear what a ‘test material” is intended to encompass.

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 13, and 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Iwawaki et al. (IDS; 2015; Transgenic mouse model for imaging of interleukin-1beta-related inflammation in vivo. Scientific Reports. 5 (17205): pages 1-10; cited as D2 in the ISR and Citation 1 of the JP Notice of Reasons for Rejection).
The instant invention of Claim 1 is drawn to a polynucleotide encoding a polypeptide comprising:
N- Reporter Moiety –Substrate Moiety with cleavage site– Destabilizing Moiety-C
Or 
RM-SM-DM

Iwawaki et al. teach IDOL gene construct comprising:
IL1b promoter – Luciferase Reporter Moiety – IL1b Substrate Moiety with D117/V118 Cleavage Site – CL1& PEST Destabilizing Moiety.
Therefore, Iwawaki et al. teach a recombinant polynucleotide encoding:
N- Reporter Moiety –Substrate Moiety with cleavage site– Destabilizing Moiety-C (Claim 1).
The polynucleotide was placed into RAW264 cells (page 8, para. 1) and used to make transgenic IDOL mice (page 8, para. 10 from which CD11b+ cells were derived Claim 5). The CD11b+ cells were treated with LPS in vitro (Fig. 2; Claim 14) and caspace-1 activated to leave the IL1b Substrate moiety in which the Luciferase activity as detected (Claim 13), noting that there is no difference in whether the caspase-1 is endogenous or introduced into the cells). Caspase-1 inhibitors were also provided to the cells (page 3, 9 lines from the bottom, Fig. 3e)


Discussion:
The instant invention of Claim 1 is drawn to a polynucleotide encoding a polypeptide comprising:
N- Reporter Moiety –Substrate Moiety with cleavage site– Destabilizing Moiety-C
Or 
RM-SM-DM

The specification teaches that the Reporter Moiety (page 3, [0012]) may be a fluorescent protein (such as GFP, YFP, CFP RFP and so forth) or an enzyme such as beta-lactamase, beta-galactosidase, alkaline phosphatase, CAT, beta-glucourondiase, peroxidase, and luciferase.
The Substrate Moiety (pages 4-5, [0014] – [0017]) is cleaved by a protease.  The protease maybe a neurotoxin or an endoprotease, for example. The neurotoxins offered are botulinum toxins (BoNT) serotypes A-G and tetanus neurotoxin. Substrates for the BoNT include SNAP-25, VAMPs, and Syntaxins.
reduces the intracellular expression of this polynucleotide which encodes itself, such as reducing the expression of its transcribed mRNA or the translation of the encoded protein. The Destabilizing moiety is exemplified as PEST, CL1, or a fusion protein of PEST and CL1. The Examiner will offer that RNases, proteases, and degrons, for example, would also be destabilizing moieties.

Oyler et al. (US 2011/0143362; a US equivalent to WO 2011/071956 cited as D4 in the European Office Action provided in the IDS filed January 6, 2021 (without the WO document, which could not be obtained by the Examiner)) teaches many aspects of encoded polypeptide of instant Claim 1, but not in the order or configuration specified in Claim 1. For example, the Reporter Construct is comprised of an N-terminal Binding Site, a transcriptional promoter, and a-C-terminal Reporter Gene.  Thus, this Reporter construct does not comprise an N-terminal Reporter Moiety, or a Substrate Moiety with cleavage site, or a Destabilizing Moiety. 
Oyler et al. teaches a separate Transactivation Construct in which there is an N-terminal Binding Domain – Protease Substrate – and a Transcriptional Activation Domain. In the absence of protease, the Binding Domain binds to the polynucleotide encoding the Reporter Construct at its Bind Site, resulting in the transcription of the detectable Reporter. In the presence of the protease, the Binding Domain will bind to the Binding Site of the polynucleotide Reporter Construct, but the lack of the cleaved off Activation Domain does not result in the transcription and expression of the Reporter. 
See Figures 1-5. The protease substrate can be specific for BoNTs such as SNAP-25 and VAMP, for example. Therefore, Oyler et al. do not teach or suggest a polynucleotide encoding:
N- Reporter Moiety –Substrate Moiety with cleavage site– Destabilizing Moiety-C

Lorens et al. (IDS; US 2004/0002056; D5 cited in the European Office Action provided in the IDS filed January 6, 2021) teaches (page 2, [0012]) self-inactivating (SIN) retroviral vectors comprising a first gene of interest (1GOI) linked to a second gene of interest via a separation sequence to a second gene of interest (2GOI), wherein the separation sequence is a protease recognition sequence (a Substrate Moiety with cleavage site), an IRES element, or a Type 2A sequence:
1GOI – SM or IRES or 2A – 2GOI
Referring to Fig. 4 and to [0020], the 1GOI may be a reporter such as death gene reporter HBEGF (see [0050]), the separation sequence is 2A, and 2GOI is GFP-PEST:
HBEGF -2A – GFP – PEST
The construct is similar to instant Claims 3 and 4 in that there is a bicistronic sequence upstream comprising an internal standard reporter such as the 1GOI being any reporter including the HBEGF and an IRES or 2A allowing ribosomes to skip forming a peptide bond linked to the 2GOI GFP-PEST fusion protein.
Lorens et al. do not teach to place a SM between the GFP and PEST destabilizing domain. With regard to BoNT and tetanus, Lorens et al. teach that these 
N- Reporter Moiety –Substrate Moiety with cleavage site– Destabilizing Moiety-C

Djakovic et al. (2009; Regulation of the proteasome by neuronal activity and calcium/calmodulin-dependent protein kinase II. Journal of Biological Chemistry. 284(390: 26655-26665) teaches polynucleotide:
paGFP-CL1 degron – IRES-mCherry
which was expressed in hippocampal neurons.  There is no SM between the GFP and CL1 DM.  

Mateus et al. (2000; Destabilized green fluorescent protein for monitoring dynamic changes in yeast gene expression with flow cytometry. Yeast. 16: 1313-1323) teach:
yEGFP3-CLN2PEST

Li et al. (1998; Generation of destabilized green fluorescent protein as a transcription reporter. Journal of Biological Chemistry. 273(52): 34970-34975) teach: 	EGFP- MODC comprising PEST

Corish et al. (1999; Attenuation of green fluorescent protein half-life in mammalian cells. Protein Engineering. 12(12): 1035-1040) teach vector pCBD-GFP-PEST comprising (page 1035, bottom right and Fig 1a):
Zeocin – IRES - CBD-GFP-PEST 

Kim et al. (2012: A novel fluorescent reporter system for monitoring and identifying RNase III activity and its target RNAs. RNA Biology. 9(9): 1167-1176) teach the construct:
GFP-RNAase

Zdanovsky et al. (US 2004/0146987) teach (Figure 11, for example) the construct:
Luciferase-CL1
Luciderase-CL1-CL1
Luciferase-CL1-PEST


There is a lot of prior art in which teach a Reporter Moiety-Destabilizing Moiety fusion protein. The teachings of Iwawaki et al. appears to be the only art of record teaching to place a cleavage site/substrate moiety between the RM and DM.


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656